Case: 21-11202      Document: 00516426454         Page: 1    Date Filed: 08/10/2022




           United States Court of Appeals
                for the Fifth Circuit                                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 10, 2022
                                   No. 21-11202
                                                                           Lyle W. Cayce
                                                                                Clerk
   Edmundo Espinoza, an individual,

                                                             Plaintiff—Appellee,

                                       versus

   Steven Eugene Humphries, an individual, also known as
   Steve Humphries, also known as Steven H. Humphries,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                               No. 3:19-CV-1805


   Before Smith, Clement, and Haynes, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          After a defendant fails to appear, the court enters a default. The
   defendant then objects, citing the plaintiff’s failure to perfect service. Must
   the court set aside the entry of default and vacate the default judgment?
   Because the answer is yes, we vacate and remand.
          Three years ago, Edmundo Espinoza sued Steven Humphries in a
   Texas federal court to recover unpaid legal fees. Espinoza tried many times
   to serve the summons and complaint on Humphries at his residence in
   Escambia County, Florida, but Humphries evaded personal service for
Case: 21-11202      Document: 00516426454           Page: 2     Date Filed: 08/10/2022




                                     No. 21-11202


   months. So Espinoza switched gears: The federal rules allow service under
   the law of the state “where service is made,” Fed. R. Civ. P. 4(e)(1), so
   Espinoza tried serving Humphries by publication under Florida law.
          But that publication notice was defective. Had Espinoza sued Hum-
   phries in a Florida state court, he would have had to follow Florida’s venue
   statute, which would confine him to suing in Escambia County, where Hum-
   phries resided. See Fla. Stat. § 47.011. And to serve someone by publica-
   tion in Florida, a plaintiff must publish his notice of suit “in the county where
   the court is located.” § 49.10(1)(a). Espinoza published his notice not in
   Escambia County, but in Santa Rosa County. So it did not comply with the
   statute. “[A]nd absent strict compliance with the statute, service is improper
   and any resulting proceeding or judgment is void.” Castro v. Charter Club,
   Inc., 114 So. 3d 1055, 1059 (Fla. Dist. Ct. App. 2013); see also Demir v.
   Schollmeier, 273 So. 3d 59, 61 (Fla. Dist. Ct. App. 2018).
          Noting that defect, Humphries moved to vacate his default. Fed. R.
   Civ. P. 55(c). But the district court declined and soon entered a default
   judgment. That was an abuse of discretion. Lacy v. Sitel Corp., 227 F.3d 290,
   292 (5th Cir. 2000). A defendant cannot default if he had no duty to answer
   the suit—and he need not answer until “service has been perfected.” Jenkens
   & Gilchrist v. Groia & Co., 542 F.3d 114, 123 n.6 (5th Cir. 2008). Likewise, “a
   district court must set aside a default judgment as void if it determines that it
   lacked personal jurisdiction over the defendant because of defective service
   of process.” Harper Macleod Solics. v. Keaty & Keaty, 260 F.3d 389, 393 (5th
   Cir. 2001) (cleaned up). So too here.
          Nonetheless, the district court declined to consider Humphries’s
   objection to improper service. That was error. Because Humphries was
   never properly served, he showed good cause to set aside his default and the
   default judgment that followed. Fed. R. Civ. P. 55(c). So we vacate them




                                           2
Case: 21-11202      Document: 00516426454          Page: 3    Date Filed: 08/10/2022




                                    No. 21-11202


   both. On remand, the district court, in its discretion, may consider whether
   to extend the time limit for service for good cause on account of Humphries’s
   flagrant evasion of service. Fed. R. Civ. P. 4(m); Buescher v. First United
   Bank & Tr. (In re Buescher), 783 F.3d 302, 307 (5th Cir. 2015).
          The judgment is VACATED and REMANDED.




                                          3